Citation Nr: 0432540	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-24 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for pulmonary disability 
due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to February 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In September 2003, the veteran testified at a hearing before 
a Decision Review Officer at the RO.  A transcript of this 
hearing has been associated with the claims folder. 


REMAND

The Board notes that the veteran has asserted that he 
presently has asbestosis related to in-service exposure to 
asbestos.  The record reflects that he served as an aviation 
pump man onboard an aircraft carrier and that would often 
rest in a flight locker where asbestos suits and gloves were 
stored.  

Following service, he worked at a steel company for 16 years, 
as a swing grinder, as a forger in the hammer shop, and in 
heat control.  He subsequently worked at a plastics company 
for 20 years making styrene beads.  He then operated boilers 
at a powerhouse for about 12 years.  

At a September 2003 RO hearing, he reported that he did not 
use asbestos gloves during his post service employment.  
However, he acknowledged that he has been a party in class 
action lawsuits against asbestos manufacturers.  Also, a 
private physician in July 1999 noted that the veteran had 
extensive asbestosis exposures throughout his work history 
and naval career.  At that time, he reported that there was 
"asbestos everywhere" and that he used asbestos gloves.  

In light of the veteran's inservice and postservice asbestos 
exposure, the RO obtained a VA medical opinion in December 
2003.  However, this opinion is inadequate for rating 
purposes.  The opinion, proffered by a nurse practitioner, is 
equivocal and speculative.  The nurse practitioner opined 
that it was at likely as not that the veteran's alleged in-
service exposure to asbestos "could have contributed to his 
current respiratory status."  The Board notes that an 
opinion expressed in terms such as "may," also implies 
"may or may not," and is generally too speculative to 
establish support for a claim.  See Obert v. Brown, 5 Vet. 
App. 30 (1993).  See also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (holding that a physician's statement that a 
service-connected disorder "may or may not" have prevented 
medical personnel from averting the veteran's death was not 
sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).  
Accordingly, the Board is of the opinion that a remand is 
necessary to determine the etiology of the veteran's current 
pulmonary disability.  

The Board also notes that the most recent medical evidence of 
record is dated in January 2003.  The veteran has recently 
indicated that his condition has worsened and that he has 
been placed on oxygen and is housebound.  On remand, the RO 
should make efforts to ensure that all pertinent treatment 
records are associated with the claims folder.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center  in Washington, DC, for the following 
actions:

1.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who have treated or evaluated him for 
asbestosis/respiratory complaints since 
January 2003.  The RO should then take 
all necessary steps to obtain copies of 
those records not already part of the 
claims folder.  

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

3.  The RO should also request the 
veteran to provide a copy of all 
documentation in his possession 
pertaining to the class action law suits 
involving exposure to asbestos in which 
he is or was a member of the class.  

4.  Thereafter, the veteran should be 
scheduled for a VA examination by a 
physician with appropriate expertise to 
determine whether the veteran currently 
has an asbestos-related lung disease and 
if so the etiology thereof.  

The claims folder, to include a copy of 
this remand and any additionally received 
documentation, must be made available to 
and reviewed by the examiner.  All 
indicated tests or studies should be 
completed, and the results reviewed by 
the examiner prior to rendering the final 
opinion.  

The examiner must provide an opinion as 
to whether it is at least as likely as 
not that the veteran's exposure to 
asbestos in service played a material 
casual role in the development of any 
currently present pulmonary disorder.  
The rationale for all opinions expressed 
must also be provided.

5.  The RO should also undertake any 
other indicated development and 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action.  The veteran need take no action 
until he is otherwise notified.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




